DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 was filed after the mailing date of the Non-Final Rejection on 05/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 08/09/2021 has been entered.  Claims 1-15, 17 are currently examined.  Claim 16 is cancelled.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II, there being no allowable generic or linking claim.  Applicant election was made without traverse in the reply filed on 12/31/2021.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.







Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN-106698489-A) (hereinafter referred to as “Guo”, with reference to the machine translation provided) as evidenced by Dynys et al. (“Alpha Alumina Formation in Alum-Derived Gamma Alumina”, NPL) (hereinafter referred to as “Dynys”) and also evidenced by Hudson et al. (“Aluminum Oxide”, NPL) (hereinafter referred to as “Hudson”).

Regarding claim 1, Guo teaches a composition comprising a plurality of abrasive particles comprising alumina (see Guo at [0002] teaching a preparation method of high-cutting and high-brightness alumina polishing powder), 
wherein the plurality of abrasive particles comprise a median particle size (D50) of at least 5 microns (see Guo at [0018] teaching that the particle range after pulverization, D50 is equal to 5 microns).  

Guo does not explicitly teach that the plurality of abrasive particles comprise mesoporosity having an average meso branching index of at least 55 junctions/microns2 but teaches that the raw material boehmite is calcined (see Guo at [0012] and [0015]).  The raw material boehmite or gamma alumina from Guo when calcined would transform into an alpha alumina which would necessarily result in the alumina having a porous wormy or branched structure as evidenced by Dynys and Hudson below.
Dynys teaches the formation of alpha alumina in gamma alumina (see Dynys at Abstract, 1st sentence) and teaches that alumina powders derived by calcination of sulfates, hydroxides and nitrates first yield a variety of metastable "transition alumina" phases before st sentence in introduction), and the “transition alumina” is simply referred to as "gamma alumina" (page 442, column 1, 4th sentence).  
Dynys teaches that the progress of the transformation (gamma-to-alpha) alumina is studied by following the pore size distribution determined by mercury porosimetry because in the untransformed material, nearly all the porosity is between 0.02 and 0.01 µm, in the same size range as the equivalent spherical diameter of the gamma alumina, as calculated from the specific surface areas (see Dynys at page 445, column 1, paragraph 2, 1st and 3rd sentences).  Dynys also teaches that after 90% transformation (to alpha alumina), all the porosity is in the larger size range, suggesting the presence of discrete regions where all of the alumina is in the alpha phase separated by other areas where all of the alumina is in the gamma phase (see Dynys at page 445, column 1, paragraph 2, 6th and 7th sentences and Fig. 5, also shown below).  

    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale

As such, Dynys has shown to include porosity in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Guo, thus the alumina in Guo would necessarily be expected to possess porosity.
st and 2nd sentences).  Dynys concluded that within the colonies, the alpha alumina is extensively interconnected with a continuous pore phase and the porous wormy structure results because the alpha alumina must occupy the same volume originally occupied by the gamma alumina (see Dynys at page 448, Conclusions, paragraph 2, 2nd and 5th sentences).

    PNG
    media_image2.png
    302
    414
    media_image2.png
    Greyscale

As such, Dynys has shown to include a porous wormy or branched structure in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Guo, thus the alumina in Guo would necessarily be expected to possess a porous wormy or branched structure meeting the claimed mesoporosity feature(s) as claimed.	
Hudson evidences that a boehmite is a gamma, γ-aluminum oxide hydroxide (see Hudson at Section 1.1, Figure 1).  As such, a one of ordinary skill in the art before the effective 
Guo teaches that the raw material boehmite is calcined (see Guo at [0012] and [0015]).  One of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that the raw boehmite or gamma alumina when calcined, as evidenced by Dynys, would transform into an alpha alumina which would necessarily result in the alumina having a porous wormy or branched structure.  
Based on the substantially similar structure in claim 1 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product of Guo, alpha alumina is expected to have a mesoporosity and meso branching index of at least 55 junctions/microns2 if/when measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]) in view of the substantially similar structure of the claimed and prior art products and processes (Guo as evidenced by Dynys and Hudson).  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any 








Regarding claim 14, Guo teaches a composition comprising a plurality of abrasive particles comprising alumina (see Guo at [0002] teaching a preparation method of high-cutting and high-brightness alumina polishing powder).
Guo does not explicitly teach a) that the plurality of abrasive particles comprise a porosity of at least 5 vol% but teaches that the raw material boehmite is calcined, and b) that the half 100 percent distribution value (DI00-D0)/D50 of not greater than 7.5 but teaches that the particle range after pulverization, D10 ≥ 0.8 µm, D50 is equal to 5 µm and D90 ≤ 10.0 µm.

As for a), Guo does not explicitly teach that the plurality of abrasive particles comprise a porosity of at least 5 vol% but teaches that the raw material boehmite is calcined (see Guo at [0012] and [0015]). The raw material boehmite or gamma alumina from Guo when calcined would transform into an alpha alumina which would necessarily result in the alumina having a porous wormy or branched structure as evidenced by Dynys and Hudson below. 
Dynys teaches the formation of alpha alumina in gamma alumina (see Dynys at Abstract, 1st sentence) and teaches that alumina powders derived by calcination of sulfates, hydroxides and nitrates first yield a variety of metastable "transition alumina" phases before forming the stable alpha form (page 442, column 1, 1st sentence in introduction), and the “transition alumina” is simply referred to as "gamma alumina" (page 442, column 1, 4th sentence).  
Dynys teaches that the progress of the transformation (gamma-to-alpha) is studied by following the pore size distribution determined by mercury porosimetry because in the untransformed material, nearly all the porosity is between 0.02 and 0.01 µm, in the same size range as the equivalent spherical diameter of the gamma alumina, as calculated from the st and 3rd sentences).  Dynys also teaches that after 90% transformation (to alpha alumina), all the porosity is in the larger size range, suggesting the presence of discrete regions where all of the alumina is in the alpha phase separated by other areas where all of the alumina is in the gamma phase (see Dynys at page 445, column 1, paragraph 2, 6th and 7th sentences and Fig. 5, also shown below).

    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale

As such, Dynys has shown to include porosity in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Guo, thus the alumina in Guo would necessarily be expected to possess porosity.
Hudson evidences that a boehmite is a gamma, γ-aluminum oxide hydroxide (see Hudson at Section 1.1, Figure 1).  As such, a one of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that boehmite is a gamma aluminum oxide or alumina.
Guo teaches that the raw material boehmite is calcined (see Guo at [0012] and [0015]).  One of ordinary skill in the art before the effective filing date of the claimed invention would appreciate that the raw boehmite or gamma alumina when calcined, as evidenced by Dynys, would transform into an alpha alumina which would necessarily result in the alumina having a porous structure.

Thus, the product of Guo, alpha alumina is expected to have a plurality of abrasive particles comprising a porosity of at least 5 vol% (see Applicant’s Specifications at [0041]) in view of the substantially similar structure of the claimed and prior art products and processes (Guo as evidenced by Dynys and Hudson).  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses SEM and ImageJ is provided in the interest of compact prosecution.

As for b), Guo does not explicitly teach that the half 100 percent distribution value (DI00-D0)/D50 of not greater than 7.5 but teaches that the particle range after pulverization, D10 ≥ 0.8 µm, D50 is equal to 5 µm and D90 ≤ 10.0 µm (see Guo at [0018]).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that D50 as taught by Guo is the particle size at the 50th percentile of the particle 
Based on the substantially similar structure in claim 14 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, plurality of abrasive particles further comprise a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5 if/when measured using laser scattering Horiba LA 250 and used Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and employed Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]).  However, the claims are not limited to such techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses laser scattering and Microsoft Excel statistical analysis is provided in the interest of compact prosecution.



Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 11, 13 – 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Withers et al. (EP-0279672-A1) (hereinafter referred to as “Withers”) as evidenced by of Dynys et al. (“Alpha Alumina Formation in Alum-Derived Gamma Alumina”, NPL) (hereinafter referred to as “Dynys”) for claims 1, 8, 9, 14, 16 and 17.

Regarding claim 1, Withers teaches a composition comprising a plurality of abrasive particles comprising alumina (see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive) and 
a median particle size (D50) of at least 5 microns (see Withers at C1 L6-9 teaching D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2%).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).
Withers does not teach explicitly that the plurality of abrasive particles comprise mesoporosity having an average meso branching index of at least 55 junctions/microns2 but teaches that the starting hydrated Al2O3 or aluminum salts is subjected to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time (see Withers at C3 L1-9). The raw material hydrated Al2O3 from Withers when calcined would transform into an alpha alumina which would necessarily result in the alumina having a porous wormy or branched structure as evidenced by Dynys below. 
Dynys teaches the formation of alpha alumina in gamma alumina (see Dynys at Abstract, 1st sentence) and teaches that alumina powders derived by calcination of sulfates, hydroxides and nitrates first yield a variety of metastable "transition alumina" phases before forming the stable alpha form (page 442, column 1, 1st sentence in introduction), and the “transition alumina” is simply referred to as "gamma alumina" (page 442, column 1, 4th sentence).  
Dynys teaches that the progress of the transformation (gamma-to-alpha) is studied by following the pore size distribution determined by mercury porosimetry because in the untransformed material, nearly all the porosity is between 0.02 and 0.01 µm, in the same size st and 3rd sentences).  Dynys also teaches that after 90% transformation (to alpha alumina), all the porosity is in the larger size range, suggesting the presence of discrete regions where all of the alumina is in the alpha phase separated by other areas where all of the alumina is in the gamma phase (see Dynys at page 445, column 1, paragraph 2, 6th and 7th sentences and Fig. 5, also shown below).

    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale

As such, Dynys has shown to include porosity in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Withers, thus the alumina in Withers would necessarily be expected to possess porosity.
In addition, Dynys teaches a scanning electron micrographs of the interface between the alpha colony and gamma matrix (see Dynys at page 445, Fig. 6, also shown below) showing a sharp interface between the alpha colonies and the unresolved gamma alumina matrix (see Dynys at page 445 to 446, column 2 to column 1, last sentence to first sentence).  Dynys further teaches that the vermicular morphology of the colonies is strikingly similar to the morphology of the particles within aggregates present in commercial alum-derived powders, and the similarity suggests that these aggregates develop in the gamma-to-alpha transformation during calcination (see Dynys at page 446, column 1, paragraph 3, 1st and 2nd sentences).  Dynys concluded that within the colonies, the alpha alumina is extensively interconnected with a nd and 5th sentences).

    PNG
    media_image2.png
    302
    414
    media_image2.png
    Greyscale

As such, Dynys has shown to include a porous wormy or branched structure in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Withers, thus the alumina in Withers would necessarily be expected to possess a porous wormy or branched structure.
Withers teaches subjecting the starting hydrated Al2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time (see Withers at C3 L1-9).  As such, the starting hydrated Al2O3 or aluminum salts from Withers when calcined would transform into an alpha alumina which would necessarily result in the alumina having a porous wormy or branched structure as evidenced by Dynys.
Based on the substantially similar structure in claim 1 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 
Thus, the product, the alpha alumina in Withers is expected to have a mesoporosity and meso branching index of at least 55 junctions/microns2 if/when measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]) in view of the substantially similar structure of the claimed and prior art products and processes (Withers as evidenced by Dynys).  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses SEM and ImageJ is provided in the interest of compact prosecution.

Regarding claim 2, Withers teaches all the claim limitations as set forth in claim 1 but does not teach explicitly that the plurality of abrasive particles further comprise a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5.  However, Withers teaches D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2% (see Withers at C1 L6-9).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that D50 is the particle size at the 50th percentile of the particle size distribution.  
Based on the substantially similar structure in claim 2 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, plurality of abrasive particles further comprise a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5 if/when measured using laser scattering Horiba LA 250 and Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses laser scattering and Microsoft Excel statistical analysis is provided in the interest of compact prosecution.

Regarding claim 3, Withers teaches all the claim limitations as set forth in claim 1 but does not explicitly teach that the particle size distribution of the plurality of abrasive particles has 
Based on the substantially similar structure in claim 3 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, plurality of abrasive particles wherein the particle size distribution of the plurality of abrasive particles has a variance of at least 3.0 and not greater than 20 if/when measured using laser scattering Horiba LA 250 and the variance calculated by standard Microsoft Excel function (see Applicant’s Specifications at [0030] and [0039]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] and [0039]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected 

Regarding claim 4, Withers teaches all the claim limitations as set forth in claim 3 but does not explicitly teach that variance is at least 3.0 and not greater than 8. However, Withers teach D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2% (see Withers at C1 L6-9).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that Withers taught that the sampling size contains course particles having a diameter greater than 3 microns in the amounts of less than 2%, thus there is variance that measures how far a set of numbers is spread out from their average value.
Based on the substantially similar structure in claim 3 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, plurality of abrasive particles wherein the particle size distribution of the plurality of abrasive particles has a variance of at least 3.0 and not greater than 20 if/when measured using laser scattering Horiba LA 250 and the variance calculated by standard Microsoft Excel function (see Applicant’s Specifications at [0030] and [0039]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft 

Regarding claim 5, Withers teaches all the claim limitations as set forth in claim 1 and further teaches that the plurality of abrasive particles comprise alpha alumina (see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive).

Regarding claim 6, Withers teaches all the claim limitations as set forth in claim 5 and further teaches that the plurality of abrasive particles consist essentially of alpha alumina (see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive).

Regarding claim 7, Withers teaches all the claim limitations as set forth in claim 1 but does not explicitly teach that the plurality of abrasive particles comprise a skewness of at least 2.5.  However, Withers teach D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2% (see Withers at C1 L6-9).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that Withers taught that the sampling size contains course particles having a diameter greater than 3 microns in the amounts of less than 2%, thus there is 
Based on the substantially similar structure in claim 3 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, plurality of abrasive particles wherein the plurality of abrasive particles comprise a skewness of at least 2.5 if/when measured using laser scattering Horiba LA 250 and the skewness calculated by standard Microsoft Excel function (see Applicant’s Specifications at [0030] and [0038]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] and [0038]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses laser scattering and Microsoft Excel statistical analysis is provided in the interest of compact prosecution.

Regarding claim 8, Withers teaches all the claim limitations as set forth in claim 1 and further teaches implicitly that the plurality of abrasive particles comprise a porosity of at least 5 2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time) and further discussed by Dynys below.
Dynys further teaches that the porous wormy structure results because the alpha alumina must occupy the same volume originally occupied by the gamma alumina (see Dynys at page 448, column 2, paragraph 3, 5th sentence).  As such, Dynys has shown that porosity results from occupying a certain volume during the gamma-to-alpha transformation.
Based on the substantially similar structure in claim 1 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, alpha alumina having the plurality of abrasive particles comprise a porosity of at least 5 vol% (see Applicant’s Specifications at [0041]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any 

Regarding claim 9, Withers teaches all the claim limitations as set forth in claim 8 and further teaches implicitly that the plurality of abrasive particles has a porosity of at least 30 vol% and not greater than 55 vol% (see Withers at C3 L1-9 teaching subjecting the starting hydrated Al2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time) and further discussed by Dynys below.
Dynys further teaches that the porous wormy structure results because the alpha alumina must occupy the same volume originally occupied by the gamma alumina (see Dynys at page 448, column 2, paragraph 3, 5th sentence) and Dynys teaches that as colonies grow, they are constrained to contain a fixed volume fraction of porosity in an interconnected solid structure with a fixed interparticle separation (see Dynys at page 448, column 1, paragraph 4, 2nd sentence).  As such, Dynys has shown that porosity results from occupying a certain volume during the gamma-to-alpha transformation, and is constrained to contain a fixed volume fraction.
Based on the substantially similar structure in claim 9 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, alpha alumina having the plurality of abrasive particles comprise a porosity of at least 30 vol% and not greater than 55 vol% (see Applicant’s Specifications at 
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis software, ImageJ. Additionally, even if SEM and ImageJ were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses SEM and ImageJ is provided in the interest of compact prosecution.

Regarding claim 10, Withers teaches all the claim limitations as set forth in claim 1 and further teaches that the plurality of abrasive particles comprise an average surface area of at least 4 m2/g and not greater than 20 m2/g (see Withers at C2 L38 teaching surface area between 2 and 12 m2/g).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 11, Withers teaches all the claim limitations as set forth in claim 1 and further teaches the plurality of abrasive particles have an average particle size not greater than 20 microns (see Withers at C1 L6-9 teaching D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 13, Withers teaches all the claim limitations as set forth in claim 1 and further teaches implicitly the plurality of abrasive particles define a monomodal particle size distribution (see Withers at C1 L6-9 teaching D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2%).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that the D50 in the sampling distribution as taught by Withers may correspond to the monomodal or unimodal particle size distribution that refers to having only one or single mode in the particle size distribution.
Based on the substantially similar structure in claim 3 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, plurality of abrasive particles wherein the plurality of abrasive particles define a monomodal particle size distribution if/when measured using laser scattering Horiba LA 250 and the skewness calculated by standard Microsoft Excel function (see Applicant’s Specifications at [0029] and [0030]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0029] and [0030]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected 

Regarding claim 14, Withers teaches a composition comprising a plurality of abrasive particles comprising alumina (see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive).
Withers implicitly teaches that the plurality of abrasive particles comprise a porosity of at least 5 vol% (see Withers at C3 L1-9 teaching subjecting the starting hydrated Al2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature and time, and Withers at Fig. 1 teaching operational range for calcination temperature and time).  The raw material hydrated Al2O3 from Withers when calcined would transform into an alpha alumina which would necessarily result in the alumina having a porous structure as evidenced by Dynys below.  
Dynys teaches the formation of alpha alumina in gamma alumina (see Dynys at Abstract, 1st sentence) and teaches that alumina powders derived by calcination of sulfates, hydroxides and nitrates first yield a variety of metastable "transition alumina" phases before forming the stable alpha form (page 442, column 1, 1st sentence in introduction), and the “transition alumina” is simply referred to as "gamma alumina" (page 442, column 1, 4th sentence).  
Dynys teaches that the progress of the transformation (gamma-to-alpha) is studied by following the pore size distribution determined by mercury porosimetry because in the untransformed material, nearly all the porosity is between 0.02 and 0.01 µm, in the same size range as the equivalent spherical diameter of the gamma alumina, as calculated from the specific surface areas (see Dynys at page 445, column 1, paragraph 2, 1st and 3rd sentences).  th and 7th sentences and Fig. 5, also shown below).

    PNG
    media_image1.png
    625
    681
    media_image1.png
    Greyscale

As such, Dynys has shown to include porosity in the gamma-to-alpha alumina transformation and calcination process, similar to the material and calcination process in Withers, thus the alumina in Withers would necessarily be expected to possess porosity.
Based on the substantially similar structure in claim 14 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, alpha alumina having the plurality of abrasive particles comprise a porosity of at least 5 vol% (see Applicant’s Specifications at [0041]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope 
Withers implicitly teaches that the half 100 percent distribution value (DI00-D0)/D50 of not greater than 7.5 (see Withers at C1 L6-9 teaching D50 from 0.1 to 1 micron, and containing course particles having a diameter greater than 3 microns in amounts of less than 2%).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that D50 is the particle size at the 50th percentile of the particle size distribution.  Since Withers taught a D50, there is a corresponding D0, D100 and (D100-D0)/D50 that is an analysis of the sampling distribution specifics.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to appreciate that D100-D0 is the full range of particle sizes of the sampling distribution and D50 is the particle size at the 50th percentile of the particle size distribution, and (D100-D0)/D50 is an analysis of the distribution specifics of the sampling distribution.
Based on the substantially similar structure in claim 14 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  

In the interest of clarity of the record, it is noted that Applicant’s Specification describes particle size as measured using a laser scattering Horiba LA 250 and analyzed using Microsoft Excel for the statistical analysis (see Applicant’s Specifications at [0030] to [0036]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to laser scattering Horiba LA 250 measurements and Microsoft Excel statistical analysis. Additionally, even if laser scattering and Microsoft Excel statistical analysis were required by the claims, it would reasonably be expected to be treated as product by process language (MPEP 2113). Any analysis provided that discusses laser scattering and Microsoft Excel statistical analysis is provided in the interest of compact prosecution.

Regarding claim 15, Withers teaches all the claim limitations as set forth in claim 14 and further teaches that the abrasive particles consist essentially of alpha alumina see Withers at C1 L1-2 teaching a process for preparing alumina alpha powder and Withers at C1 L14 teaching an abrasive).

Regarding claim 17, Withers teaches all the claim limitations as set forth in claim 15 and further implicitly teaches that the average meso branching index is at least 55 junctions/microns2 (see Withers at C3 L1-9 teaching subjecting the starting hydrated Al2O3 or aluminum salts to a temperature sufficient to transform the starting material to alpha-phase Al2O3 and anyone skilled in the art can easily determine suitable combination of temperature 
Dynys further teaches that the porous wormy structure results because the alpha alumina must occupy the same volume originally occupied by the gamma alumina (see Dynys at page 448, column 2, paragraph 3, 5th sentence) and Dynys teaches that as colonies grow, they are constrained to contain a fixed volume fraction of porosity in an interconnected solid structure with a fixed interparticle separation (see Dynys at page 448, column 1, paragraph 4, 2nd sentence).  As such, Dynys has shown that porosity results from occupying a certain volume during the gamma-to-alpha transformation, and is constrained to contain a fixed volume fraction.
Based on the substantially similar structure in claims 14, 16 and the prior art, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).  
Thus, the product, alpha alumina having a mesoporosity and meso branching index of at least 55 junctions/microns2 if/when measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]) is expected to follow from the substantially similar structure of the claimed and prior art products and processes.  
In the interest of clarity of the record, it is noted that Applicant’s Specification describes mesoporosity and meso branching index measured using a scanning electron microscope (SEM) and analyzed using an imaging analysis software, ImageJ (see Applicant’s Specifications at [0043] to [0045]).  However, the claims are not limited to such analytical techniques and the specification does not establish a special definition that would require the claims to be limited to scanning electron microscope (SEM) measurements and analyzed using an imaging analysis .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Withers as applied to claim 1 above, and further in view of Morinaga et al. (U.S. Pub. No. 2011/0258938 A1) (hereinafter referred as “Morinaga”).

Regarding claim 12, Withers teaches the limitations as applied to claim 1 above, and Morinaga teaches composition is a polishing slurry comprising a liquid carrier and the plurality of particles of claim 1 (see Morinaga at [0003] teaching a polishing composition containing aluminum oxide particles including alpha alumina).  Morinaga further teaches that the aluminum oxide particles mainly includes alpha alumina or a transition alumina produced by calcining raw material particles (see Morinaga at [0042]) and Morinaga teaching that the aluminum oxide particles are used in the form of a slurry-like polishing composition prepared by mixing the particles with at least water (see Morinaga at [0027]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the alpha alumina in Morinaga with the alpha particles of Withers because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved (See MPEP § 2143, B).

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive.
an election with traverse was filed on 12/31/2020, clearly stating that the election is “with traverse,” and pointing out that there is no undue burden of search, which is a sufficient argument to traverse a restriction requirement (see Applicant’s Arguments at page 4, Election/Restriction, 2nd paragraph). 
The Examiner acknowledges the arguments and respectfully disagrees because “as indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111” (see MPEP § 818.01(a)). Specifically, asserting that there is no undue burden of search is not a sufficient argument because this is a broad allegation that the requirement is in error, and the Office Action dated 11/02/2020 stated that there is serious search and/or examination burden if restriction were not required because groups I and II are separate class and subclass, that would require complete and separate searches to determine patentability.
Applicant’s traversal on the 102 rejection based on Guo and Dynus for claim 1 is on the grounds that meso branching index of Sample S1 was 63 junctions/microns2, while the comparative material was 52 junctions/microns2… no evidence can be obtained from Dynus that all alpha alumina materials necessarily have a meso branching index of at least 55 junctions/microns2… Dynus merely speaks of “spherical colonies of alpha alumina” having a “wormy morphology” or “porous wormy structure”… Dynus does not recognize or investigates if there may be differences in the “wormy structure” in different alumina materials… without anything further, the Office cannot assert that the alpha alumina material in Guo necessarily has rd paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because there is a reasonable basis to presume that Guo does possess claimed meso-branching index as evidenced by Dynys and Hudson because Dynys evidences the porosity of gamma alumina and Hudson evidences that boehmite is a gamma aluminum oxide hydroxide.  In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  In this case, the Applicant has not established a persuasive reasoning or other showing that would demonstrate that the art would not embody the claimed meso-branching index because the arguments of counsel cannot take the place of evidence in the record (see MPEP § 716.01(c).II and 2145.I).


Applicant’s traversal on the 102 rejection based on Guo for claim 14 is on the grounds that one of ordinary skill in the art would well know that a D90 value… cannot allow to draw any conclusions about its D100 value… in Guo, the calculated D90-D10/D50 value…is 1.84… such value cannot provide any indication if the D100-D0/D50 value would be not greater than 7.5 (see Applicant’s Arguments at page 3, 4th-5th paragraphs).
The Examiner acknowledges the arguments and respectfully disagrees because there is no evidence of record why Guo does not possess the D100-D0/D50 value of not greater than 7.5 as claimed.  As the Applicant pointed out, one of ordinary skill in the art would well know that a D90 value… cannot allow to draw any conclusions about its D100 value.  
In addition, it has been held that  "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103) (see MPEP § 2183).  In this case, the Applicant has not established a persuasive reasoning or other showing that would demonstrate that the art would not embody the claimed (D100-D0)/D50 of not greater 

Applicant’s traversal on the 103 rejection based on Withers for claims 1 and 14 is on the grounds that the explicit teaching in Withers of an alumina powder having a D50 value being between 0.1 and 1 micron, and a D98 value… being greater than 3 micron cannot allow the conclusion that such powder overlaps with the presently claimed D50 value of greater than 5 microns (see Applicant’s Arguments at page 7, 1st paragraph).  And, the D50 and D98 value of the powder cannot be relied with regard to the D100 value of a sample (see Applicant’s Arguments at page 8, 4th paragraph).
The Examiner acknowledges the arguments and respectfully disagrees because the rejection as outlined above and in the previous office action dated 05/07/2021, outlines that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05).  The Applicant has not established that the claimed range in both claims 1 and 14 show the criticality of the claimed range (see MPEP § 716.02(d) and § 2144.05.III.A), specifically a median particle size (D50) of at least 5 microns (claim 1), and a half 100 percent distribution value (D100-D0)/D50 of not greater than 7.5 (claim 7).  And, there is no evidence of record why Withers would not be capable of having D100-D0/D50 value of not greater than 7.5.  

	Applicant’s traversal on the 103 rejection based on Dynus for claims 1 and 16 is on the grounds that calcining a boehmite material at high temperatures to alpha alumina does not necessarily lead to the presently claimed mesoporosity (as pointed out earlier) (see Applicant’s Argument at page 8, 1st paragraph and pages 8-9, bridging paragraph).
	The Examiner acknowledges the arguments and respectfully disagrees as outlined above discussing the teaching of Dynus and its relevance in the rejection.

Applicant’s traversal on the 103 rejection based Withers in view of Morinaga for claim 12 is on the grounds that claim 1 is not obvious over Withers… Morinaga does not teach the deficiency of Withers with regard to claim 1, and is merely relied on for teaching a polishing composition containing alpha alumina particles (see Applicant’s Arguments at page 9, 4th paragraph).
The Examiner acknowledges the arguments and respectfully disagrees as outlined above discussing the teaching of Withers and its relevance in the rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738